Citation Nr: 1411085	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to February 1990.  The Veteran had a period of duty for Annual Individual Ready Reserve (IRR) screening from February 27, 1993, to March 1, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The Veteran does not have 90 days of service during a period of war, was not discharged or released from service during a period of war for a service-connected disability, did not serve for a period of 90 consecutive days or more and such period began or ended during a period of war, or have an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1502, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.17, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to issue of basic eligibility for nonservice-connected pension, the Veteran's records do not reveal that the Veteran had 90 days of active service during a period of war, was discharged or released from such service for a service-connected disability served for a period of 90 consecutive days or more and such period began or ended during a period of war, or had an aggregate of 90 days or more in two or more separate periods of service during more than one period of war, thus precluding nonservice-connected pension as a matter of law.  Thus, although the November 2009 decision letter informed the Veteran of the requirements for establishing entitlement to nonservice-connected pension, including active military service during a period of war, VA's notification and assistance requirements are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 133 (2002) (holding that the VCAA is not applicable to nonservice-connected pension claim in which the law governing periods of war and not the evidence was dispositive).  See also 38 C.F.R. § 3.159(b)(3)(ii) (2013) (holding that VCAA notice is not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (holding that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521; 38 C.F.R. § 3.3.

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j) . 

Active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).

Active duty is defined, in relevant part, as full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 3.6(b)(1).

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

For the purpose of establishing entitlement to pension, VA may accept evidence of service submitted by a claimant, including a DD Form 214.  A document submitted to establish a creditable period of wartime service for pension entitlement may be accepted without verification if the document shows: (1) Service of 4 months or more; or (2) Discharge for disability incurred in line of duty; or (3) Ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(a), (b).  Where the evidence submitted does not meet these requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

The beginning and ending dates of each war period are set forth in 38 C.F.R. § 3.2.  This section states the Vietnam era ended on May 7, 1975.  38 C.F.R. § 3.2(f).  The next war period, the Persian Gulf War, began on August 2, 1990.  38 C.F.R. § 3.2(i).

The Veteran's Department of Defense Form 214 reflects that he served from November 1987 to February 1990.  The Veteran has submitted a Reserve Order indicating that he was ordered to active duty for three days from February 27, 1993 to March 1, 1993, and that the purpose of the active duty was annual individual ready reserve screening.  

The Veteran's period of active military service, from November 1987 to February 1990, falls within the peacetime period between the Vietnam era and the Persian Gulf War.  38 C.F.R. § 3.2(f), (i).  

Although the Veteran has submitted a Reserve Order indicating service in 1993, during the Persian Gulf War period, this only reveals three days of service.  The Veteran's representative has reported that this service was "strictly for training purposes."  This period of service is not consecutive with the Veteran's period of active duty and as it represents the Veteran's only period of service during a period of war, it does not combine with any other period for an aggregate of 90 days of active service during periods of war.  

There is no indication that the Veteran was released from service during a period of war due to a service-connected disability.

Given that the evidence reflects that the Veteran did not have active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war, he is ineligible for nonservice-connected pension.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  As the Veteran's service does not meet the threshold requirements for eligibility for VA pension benefits, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While sympathetic to the Veteran's arguments, the Board is also without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


